DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the horizontal bar, clips, and opening must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodberg (US 2011/0049200).  
Rodberg teaches an apparatus configured to interact with a user by displaying an outline on a hook portion 22, the apparatus comprising a length, a height, and a width, wherein the width is substantially uniform throughout the apparatus; the hook portion located at a top of the apparatus, the hook portion having a hook portion height and a hook portion length; a hook opening located on an edge of the hook portion: a body extending from below the hook portion configured to hang an article. the body having a body length and a body height; wherein the outline comprises: an image 29 along the edge of the hook portion which extends substantially throughout the hook portion height and hook portion length; and the hook portion length is less than the body length.  
As to claim 2, Rodberg teaches a design element 29/14 on a surface of the hook portion. 
As to claim 3, Rodberg teaches a design element 14 on a surface of the body.  
As to claim 4, Rodberg teaches an upperside of the body further comprises at least one notch 28.  
As to claim 15, Rodberg teaches a themed hanger for interacting with a user by displaying a silhouette of an image 10, the hanger comprising: a body configured to hang an article via 22; and a hook portion 22 extending to a height from an upperside of the body, the hook portion having a hook opening side:  18wherein a perimeter of the hook portion forms the silhouette of the image 29, extending substantially throughout the height of the hook portion inclusive of the perimeter of the hook portion which begins from the upperside of the body.  

As to claims 17-20, In regards to aesthetic design changes, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947), “The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodberg (US 2011/0049200) in view of Zechini (US 2015/0028066).
As to claims 5-8, 13 and 14, 
Rodberg teaches the device of claim 5 except the horizontal bar. 
Zechini teaches a hanger with horizontal bar 8.
It would have been obvious to one of ordinary skill in the art to modify the hanger of Rodberg with the bar of Zechini in order to hang pants from it. 
As to claims 6-7, the combined references teaches clips 12 attached to the bar.  
As to claim 8, the combined references teaches the opening.
As to claim 13, Zechini teaches the hanger made of rubber.
As to claim 14, the claim is product by process claim limitations and the prior art teaches all the limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765